Citation Nr: 0727864	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bipolar disorder 
and anxiety symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  During the pendency of the 
veteran's appeal, his claims folder was transferred to the RO 
in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2007.  The veteran 
submitted additional evidence for consideration by the Board 
at that time.  He included a waiver of consideration by the 
agency of original jurisdiction (AOJ).  

The hearing record was kept open to allow the veteran to 
obtain additional records.  He submitted further evidence, 
with a waiver of AOJ consideration, to the Board in July 
2007.  The Board will consider the May 2007 and July 2007 
submissions in its appellate review.

Finally, the veteran raised the issue of entitlement to VA 
medical treatment at the time of his hearing.  It was 
acknowledged that the issue had not been previously developed 
or certified on appeal.  The veteran was informed that the 
issue could be referred for development.  The veteran's 
representative stated that they would take the issue 
"offline" and deal with it after the hearing.  (Transcript 
p. 3). 

The issue of entitlement to service connection for a bipolar 
disorder with anxiety symptoms is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of a current disorder involving 
residuals of a head injury or headaches.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a head injury that 
are the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  Proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.

In the present case, the veteran's claim was received in May 
2003.  The RO wrote to him in June 2003.  The letter informed 
the veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, what he should do 
to support her claim and that he should provide evidence 
within 30 days.

The veteran responded with information in July 2003.  The RO 
advised the veteran of attempts to obtain private records 
identified by the veteran.  Because of the RO's notification 
the veteran was able to determine that an incorrect address 
was used.  The veteran eventually obtained the necessary 
records and submitted them to the RO.  

The veteran's claim was denied in February 2004.  He provided 
his notice of disagreement in March 2004.  The veteran 
testified at a Travel Board hearing in May 2007.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The veteran received the required notice regarding the degree 
of disability and effective date of awards in March 2006.  

The veteran has been represented in his claim by a service 
organization since the origin of his claim in May 2003.  He 
has been afforded a hearing in which the evidence of record 
was discussed.  The veteran has submitted several statements 
outlining his arguments and contentions.  He has submitted 
medical evidence in support of his claim.  The veteran has 
not alleged any prejudice in the development of his claim due 
to the timing or content of notice in this case.  He has 
effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The Board notes that 
the veteran identified a source of private records and the 
records were eventually submitted by the veteran.  VA 
treatment records were obtained and associated with the 
claims folder.  The Social Security Administration (SSA) 
could not locate the veteran's records.  He was advised of 
this fact and was able to provide copies of evaluations and 
the SSA disability decision from his own records.  The 
veteran was provided with a copy of his service medical 
records.

Finally, the Board has considered whether a VA examination 
was required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
medical evidence of record does not establish the existence 
of a current disability involving residuals of a head injury 
or headaches.  Thus, there is no requirement to obtain a VA 
medical examination in this case.  See McLendon, 20 Vet. App. 
at 85-86; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service). 

The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).

I.  Background

The veteran asserts that he suffered a head injury in 
service.  As a result he claims entitlement to service 
connection for unspecified residuals from the injury as well 
as headaches.  

The veteran served on active duty from September 1959 to 
September 1962.  The veteran's service medical records (SMRs) 
show that the veteran had a Reserve commission physical 
examination in June 1958.  He reported that he was in a motor 
vehicle accident (MVA) in February 1958, but written as 1956 
by the examiner.  The examiner recorded that the veteran had 
a period of unconsciousness for 10 minutes, a concussion, and 
a fracture of the zygomatic bone as a result of the MVA.  The 
veteran was reportedly treated with a closed reduction with 
no complications or sequelae.  The examiner reported that 
there was no deformity of the facial bone [sic] and the 
septum was straight.  Thus there were no obvious residuals 
from the accident approximately four months later.

The veteran had a physical examination for active duty in 
September 1959.  The same information, as far as history of 
the MVA, was listed as for the physical examination in 1958.  
The examiner reported that the veteran had no obstruction of 
the nasal passage.  The clinical SMRs show that the veteran 
was seen on April 5, 1960.  He reported that he was doing 
push-ups two days earlier when he felt a "snap" in his 
head.  This was followed by blurring of vision and throbbing 
headache.  The veteran had not had a recurrence of the 
blurred vision but still experienced the throbbing and a 
slight amount of pain.  The physical examination found the 
cranial nerves to be intact and fundoscopic examination was 
negative. There were no sensory changes and the veteran's 
motor power was adequate and equal.  The veteran was seen a 
week later on April 12, 1960.  He continued to have frontal 
area throbbing headache.  The headaches were said to be 
almost continuous since April 4th.  They did not interfere 
with his sleep.  He had slight relief with aspirin.  The 
fundoscopic examination was again reported as normal except 
that it was difficult to outline the left optic disc.  The 
veteran was to be referred to the Chelsea [Naval Hospital] 
for a neurology consult.  

The veteran was seen on the neurology consult on April 21, 
1960.  The examiner noted that the veteran had the onset of 
sudden pain after exercising on April 4th.  The examiner 
noted that the headaches had improved but not completely.  
The examiner stated that there were no central nervous system 
(CNS) signs at present and that the veteran had mild 
throbbing frontal headaches that were relieved by changing 
position.  The examiner further stated that the headaches 
sounded muscular in origin as there was no indication of 
focal CNS disease.  He said the veteran had improved and that 
the headaches may have been secondary to small subarachnoid 
hemoplegia following exercise.  The examiner also said he 
could not rule out an aneurysm or angina but the veteran was 
doing better and he did not feel a complete investigation was 
indicated.  The veteran was to have an electroencephalogram 
(EEG) and skull x-rays.  There is a report of the EEG from 
June 1960.  The impression was that the EEG was normal.  The 
SMRs do not contain the results of any skull x-rays.  

The veteran was seen for a complaint of headache and 
dizziness in December 1960.  The complaints were attributed 
to an early upper respiratory infection.  An entry from March 
1962 also reported that the veteran felt dizzy.  The veteran 
was treated for a mild cough.  

The veteran's separation physical examination did not report 
any type of head injury or headache residuals in July 1959.  
The veteran was noted to have an episode of severe headaches 
and dizziness in April 1960.  The headaches were said to be 
diagnosed as muscular in origin at Chelsea Naval Hospital.  
The normal EEG was noted.  The veteran was placed on 
Phenobarbital for a short time with complete remission of 
symptoms with no recurrence since that time.  The veteran 
reported that he had a history of frequent or severe 
headaches and dizziness or fainting spells on his Report of 
Medical History.  By explanation he noted his prior MVA in 
1958.  He also noted that, while doing physical exercise, he 
passed out.  He said he had had many violent headaches for a 
period of months.  

The veteran submitted his claim for VA disability 
compensation benefits in May 2003.  He submitted a detailed 
statement regarding what he felt had happened in service.  
The veteran said he had stood duty for a 24-hour period in 
either 1960 or 1961.  He recalled it as being extremely 
tiring.  He said that he suffered a head injury/cerebral 
bleeding after getting off duty.  He said he experienced an 
"explosion" in his head and he fell to the floor.  He lost 
his vision and was passed out for "3-4" hours.  The veteran 
said it took him six months to recover.  

The veteran also submitted a statement from a VA clinical 
psychopharmacologist, M.C., Pharmd (Doctor of Pharmacy), 
dated in February 2003.  Dr. M.C. said that the veteran had 
been a patient at the VA mental health clinic for treatment 
of bipolar disorder and anxiety symptoms.  Dr. M.C. related 
that the veteran sustained a head injury in service in the 
early 1960's.  This resulted in neurological symptoms of 
severe headaches as well as anxiety symptoms at that time.  
Dr. M.C. noted that there was a component of bipolar disorder 
that may arise from organic head injury and it was possible 
that the veteran's psychiatric disability dated from the 
injury.  Dr. M.C. suggested that the veteran's records be 
obtained.

Associated with the claims folder are private treatment 
records for the period from July 1968 to August 1982.  The 
records are predominantly related to psychiatric treatment 
for the veteran.  The records are from the university 
hospital and infirmary at the Massachusetts Institute of 
Technology (MIT) as well as several other private sources.  
The records were provided as a composite package from a 
request made to MIT.  The veteran's primary caregiver was P. 
B. Jenney, M.D.  The veteran was noted to have earlier 
psychiatric treatment before 1968.  The records did not 
address problems in service for the veteran, specifically a 
head injury or headaches that had persisted since that time.  
The veteran had a physical examination for employment in July 
1968.  He made no reference to a head injury in service or of 
chronic headaches.  The veteran was also seen for several 
complaints, to include dizziness for two weeks, in July 1969.  
The veteran was noted to be on a very strict diet.  The 
dizziness was said to likely be due to low blood sugar as a 
result of the diet.  A progress note from June 1972 noted 
that the veteran had a concussion at age 20 from a MVA.  The 
entry further noted that there was no brain sequelae from the 
accident.  

Also associated with the claims folder are VA treatment 
records for the period from January 1998 to April 2003.  The 
records do not reflect treatment for chronic headaches at any 
time.  Further, the records do not demonstrate any findings 
or treatment of a head injury that is related back to the 
veteran's service.  The veteran reported a past history of a 
capillary rupture, with the loss of vision in the left eye in 
service, during an eye examination in August 1999.  Another 
eye clinic entry from August 2001 noted that the veteran 
complained of waviness to his vision.  The spells came on one 
to two times per year and were not followed by a headache.  
The veteran again reported that he had a capillary rupture in 
service with transient vision loss in the left eye with no 
recurrences.  

The veteran was seen for complaints of chest pain in March 
2000.  The examiner said that there were no symptoms 
suggestive of a stroke or transient ischemic attack (TIA) 
except for one episode of loss of vision several years ago.  
This was followed by difficulty climbing stairs for several 
months.  The veteran was reported to have occasional tunnel 
vision, but no migraines.  The veteran was seen by Dr. M.C. 
for medication management in July 2001.  The veteran was 
noted to initially have had severe constipation, headaches, 
and insomnia after an initial dosage of Bupropion.  These 
were said to be side effects of the medication and lessened 
over a week's time.  

The Board notes that there is an entry from January 28, 1998, 
that reported the veteran as previously being seen at the 
clinic at the VA medical center (VAMC) in Manchester until 
1992.  His eligibility was changed at that time and he was 
discharged from the clinic.  Those earlier records have not 
been obtained; however, they are not required in order to 
adjudicate the issues involving the head injury and 
headaches.  As there is no evidence of a current disability 
involving a head injury or headaches, to include in the VA 
records from 1998 to 2003, the earlier records would not be 
pertinent to the pending claim.  Thus the earlier records 
would not be determinative of the claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran was provided with a copy of his SMRs in April 
2004.  

The RO attempted to obtain the veteran's disability records 
from the SSA.  The SSA advised that the veteran's records 
could not be found in November 2006.  The RO made a 
determination of the unavailability of the records in 
December 2006.  The veteran was notified of this fact in 
December 2006.  See 38 C.F.R. § 3.159(e) (2006). 

The veteran testified at a Travel Board hearing in May 2007.  
The veteran reiterated how he felt he had suffered a head 
injury service.  He testified as to having a long day on 
duty.  He returned home after work and felt an explosion in 
his head.  He became blind and passed out for a number of 
hours.  He was later seen in the infirmary.  The veteran 
noted what his SMRs said about the event.  The veteran said 
he was very active in exercising in service and that he ran 
from 5 to 7 miles per day.  The veteran also testified that 
he had a second episode of where he passed out in an office.  
He said that he went to the base infirmary and was told that 
he was just tired and to take a few days off.  He said that 
the headaches continued for six months.  He did not think 
that the military doctors had kept complete notes.  The 
veteran was asked if he sought treatment after service.  He 
responded about his many years of therapy for his psychiatric 
symptoms and provided a detailed account of his post-service 
psychiatric treatment, beginning in 1965.  He did not make 
reference to treatment for residuals of a head injury or his 
claimed headaches.  He did refer to having similar 
experiences of a stabbing pain in his head at times in the 
years after service.  

The veteran submitted additional argument/statement and 
evidence in May 2007.  His statement was essentially the same 
as his testimony.  He acknowledged that Dr. Jenney did not 
make an association between the veteran's problems and his 
military service.  The veteran also submitted two evaluations 
that were done as part of his SSA evaluation.  A psychiatric 
report from M. A. Evans, M.D., was dated in August 1982.  
There was no mention of the veteran's military service and no 
mention of a head injury or headaches.  The other evaluation 
was a psychological assessment by S. J. Clayman, Ph.D, from 
June 1983.  Dr. Clayman noted that the veteran reported a 
head injury from an MVA in 1956 [sic].  The veteran also 
reported how he felt an explosion in his head while doing 
exercises in service in 1961.  The veteran reported that he 
was hospitalized at his air base and later transferred to the 
Chelsea Naval Hospital.  The veteran recollected having an 
abnormal EEG at that time.  The remainder of the report 
focused on the veteran's long history of psychiatric 
treatment.  Dr. Clayman also conducted psychological testing.  
The report did not indicate any findings from the testing 
that would be indicative of a residual of any type of head 
injury.  

The veteran submitted additional information/evidence from 
his SSA claim in July 2007.  This included a copy of the 
favorable decision from November 1983.  The decision was 
based on medical evidence almost entirely related to the 
veteran's psychiatric symptoms.  Residuals of a head injury 
and headaches were not listed as either primary or 
contributing conditions.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran's SMRs document that he had an event in service 
in April 1960.  The event was characterized by him as a 
snapping in his head.  He had blurred vision and throbbing 
headaches for a period of time following this incident.  
Neurological evaluation, to include an EEG study, was 
essentially negative.  The SMRs show that the veteran did not 
have a repeat episode of blurred vision and his headaches 
diminished over several months.  The SMRs do not support the 
veteran's contention of his having a second episode of 
passing out.  In any event, there were no residuals noted on 
the veteran's separation examination of July 1959.  The only 
episode noted was that from April 1960.

The post-service medical evidence is negative for any 
complaints or treatment of a chronic headache condition.  
Further, there is no mention of a head injury at any time.  
The two VA eye clinic entries noted the veteran's self-
reported rupture of a capillary in service but that is the 
extent of any mention of an event in service.  The same VA 
clinical entries did not list any current disorder as being 
related to the rupture of a capillary in service. 

The private psychiatric records do not show the veteran to 
complain of headaches or to reference a head injury in 
service.  The MIT infirmary note of June 1972 does refer to 
the pre-service concussion from an MVA but does not record 
any description of a head injury in service.  The SSA records 
are also negative for any evidence of post-service headaches 
or residuals of a head injury.  The report from Dr. Clayman 
recorded the veteran's history of the event in April 1960.

Finally, the statement from Dr. M.C. does not support the 
veteran's claim for service connection.  The statement is 
limited to showing that the veteran's current psychiatric 
symptomatology may be related to a "head injury" in 
service.  In fact, Dr. M.C. noted that the veteran developed 
headaches at that time but did not make any reference to any 
current headaches.  Further, Dr. M.C. did not have access to 
the veteran's records to know that there was no organic head 
injury in service as he suggested the veteran's SMRs be 
obtained.  

The Board notes that lay evidence in the form of statements 
or testimony of the veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  However, in this 
case, the medical evidence clearly demonstrates no current 
residuals of a head injury.  A head injury in service is 
mentioned only in several isolated entries and only in the 
context of past history with no sequelae.  As to the 
veteran's headaches, his submissions and testimony do not 
truly address any current symptoms.  His statements and 
testimony have focused on what occurred during service.  
Moreover, the post-service medical evidence does not 
establish any current disability involving headaches, either 
by complaint from the veteran or by a finding as part of the 
many evaluations done in the years after service.

Therefore, the Board concludes that, without any current 
medical evidence confirming the presence of any residuals of 
a head injury or of headaches, service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of a head injury or 
headaches.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).


ORDER

Entitlement to service connection for a head injury is 
denied.

Entitlement to service connection for headaches is denied.


REMAND

The veteran's SMRs are negative for evidence of treatment of 
psychiatric complaints.  The private medical records show 
that the veteran has currently documented psychiatric 
treatment from 1968, with references to treatment earlier 
than 1968 with the veteran recollecting as early as 1963.  
The private medical records, along with current VA treatment 
records show that the veteran has had continued 
symptomatology of a psychiatric nature since the 1960's.  
Thus it appears he received treatment for a significant 
psychiatric illness within a reasonably short period of time 
after service and has continued receiving such treatment.

The veteran testified that he would attempt to obtain 
additional records to document his early treatment.  He did 
provide additional evidence relating to his SSA disability 
determination but no treatment records.  The Board has 
already noted that there are potentially applicable 
outstanding VA records from the VAMC in Manchester that need 
to be obtained.  The exact dates of the veteran's treatment 
at the facility are not known but the January 28, 1998, 
clearly noted that the veteran had been followed at the 
clinic until 1992.  A request for records should be made for 
the time from the veteran's separation from service until 
1998.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

As noted, the veteran's SMRs do not reflect evidence of a 
psychiatric disorder at the time of his physical examinations 
in 1958 or 1959.  A review of the private medical records, 
especially those from MIT, reflect numerous references to the 
veteran's early years, prior to service, and familial 
relationships.  Such references raise the possibility of a 
pre-existing disorder and must be addressed on remand by 
means of an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder since service.  The 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured (or determined not to exist) and 
associate them with the claims file.  The 
RO should obtain all pertinent VA 
treatment records for the veteran from 
the VAMC in Manchester from 1962 to 1998, 
in addition to any others identified by 
the veteran.  

2.  Thereafter, the RO should arrange for 
the veteran to be scheduled for a 
psychiatric examination.  The claims 
folder must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations, 
if any, should be performed as deemed 
necessary by the examiner.  For any 
psychiatric diagnosis the examiner should 
provide an opinion as to: 1) whether the 
disorder pre-existed the veteran's 
service, if so the examiner should cite 
to the evidence of record to support that 
conclusion and state whether they believe 
the evidence is clear and unmistakable 
(undebatable) as to show the disorder 
pre-existed service; 2) if the examiner 
finds that the disorder pre-existed 
service, they are also asked to determine 
if it can be concluded with clear and 
unmistakable certainty (undebatable) that 
the pre-existing disorder did not undergo 
a worsening in service to a permanent 
degree beyond that which would be due to 
the natural progression of the disease.  

If the examiner determines that a current 
psychiatric disorder did not exist prior 
to service, the examiner is requested to 
state whether there is a 50 percent 
probability or greater that the current 
disorder began during the veteran's 
active military service or is related to 
an event of such service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


